          Case 2:20-cv-01180-DJH Document 15 Filed 03/08/21 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Jason Scott Mather,                               No. CV-20-01180-PHX-DJH
10                   Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                     Defendant.
14
15
16            At issue is the denial of Plaintiff Jason Scott Mather’s Application for Disability
17   Insurance Benefits by the Social Security Administration (SSA) under the Social Security
18   Act. Plaintiff filed a Complaint (Doc. 1) with this Court seeking judicial review of that
19   denial, and the Court now addresses Plaintiff’s Opening Brief (Doc. 12, “Pl. Br.”)
20   Defendant SSA Commissioner’s Response Brief (Doc. 13, “Def. Br.”), and Plaintiff’s
21   Reply Brief (Doc. 14, “Reply”). The Court has reviewed the briefs and Administrative
22   Record (Doc. 11, “R.”) and now affirms the Administrative Law Judge’s decision (R. at
23   19–29) as upheld by the Appeals Council (R. at 1–3).
24   I.       BACKGROUND
25            Plaintiff filed an Application for Disability Insurance benefits on December 14,

26   2015, for a period of disability beginning on August 27, 2015. (R. at 19.) His claim was

27   denied initially on September 30, 2016, and upon reconsideration on February 22, 2017.

28   (R. at 19.) Plaintiff appeared before the ALJ for a hearing regarding his claim on April 11,
       Case 2:20-cv-01180-DJH Document 15 Filed 03/08/21 Page 2 of 9



 1   2019, which the ALJ denied on June 5, 2019. (R. at 19, 29.) On April 10, 2020, the Appeals
 2   Council denied Plaintiff’s Request for Review and adopted the ALJ’s decision as the
 3   agency’s final decision. (R. at 1–3.)
 4          The Court has reviewed the medical evidence in its entirety and will discuss the
 5   pertinent medical evidence in addressing the issues raised by the parties. Upon considering
 6   the medical records and opinions, the ALJ evaluated Plaintiff’s disability based on the
 7   following severe impairments: status post-pericardiectomy constructive pericarditis,
 8   congestive heart failure, right lung pleural effusion, bilateral edema of the lower extremity,
 9   and obesity. (R. at 21.)
10          Ultimately, the ALJ evaluated the medical evidence and testimony and concluded
11   that Plaintiff was not disabled from the alleged disability onset-date through the date of the
12   decision. (R. at 28.) The ALJ found that Plaintiff “does not have an impairment or
13   combination of impairments that meets or medically equals the severity of one of the listed
14   impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (R. at 22.) Next, the ALJ
15   calculated Plaintiff’s residual functional capacity (“RFC”):
16                 [Plaintiff] has the [RFC] to lift and carry 20 pounds
                   occasionally and 10 pounds frequently. [Plaintiff] can stand
17                 and walk for two hours in an eight-hour workday and sit for at
                   least six hours in an eight-hour workday. [Plaintiff] can
18                 frequently climb ramps and stairs and never climb ladders,
                   ropes, or scaffolds. [Plaintiff] can occasionally crawl.
19                 [Plaintiff] cannot tolerate concentrated exposure to extreme
                   cold, extreme heat, hazards (such as heights and machinery),
20                 fumes, odors, gases, and poor ventilation.
21
     (R. at 22.) Accordingly, the ALJ found that Plaintiff can perform jobs that exist in
22
     significant numbers in the national economy. (R. at 28.)
23
     II.    LEGAL STANDARD
24
            In determining whether to reverse an ALJ’s decision, the district court reviews only
25
     those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
26
     517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability
27
     determination only if it is not supported by substantial evidence or is based on legal error.
28
     Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence

                                                 -2-
       Case 2:20-cv-01180-DJH Document 15 Filed 03/08/21 Page 3 of 9



 1   that a reasonable person might accept as adequate to support a conclusion considering the
 2   record as a whole. Id. To determine whether substantial evidence supports a decision, the
 3   Court must consider the record as a whole and may not affirm simply by isolating a
 4   “specific quantum of supporting evidence.” Id. Generally, “[w]here the evidence is
 5   susceptible to more than one rational interpretation, one of which supports the ALJ’s
 6   decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954
 7   (9th Cir. 2002) (citations omitted).
 8          To determine whether a claimant is disabled for purposes of the Act, the ALJ
 9   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
10   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
11   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
12   the claimant is presently engaging in substantial gainful activity. 20 C.F.R.
13   § 404.1520(a)(4)(i). At step two, the ALJ determines whether the claimant has a “severe”
14   medically determinable physical or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). At
15   step three, the ALJ considers whether the claimant’s impairment or combination of
16   impairments meets or medically equals an impairment listed in Appendix 1 to Subpart P
17   of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is automatically
18   found to be disabled. Id. At step four, the ALJ assesses the claimant’s RFC and determines
19   whether the claimant is still capable of performing past relevant work. 20 C.F.R.
20   § 404.1520(a)(4)(iv). If not, the ALJ proceeds to the fifth and final step, where she
21   determines whether the claimant can perform any other work in the national economy
22   based on the claimant’s RFC, age, education, and work experience. 20 C.F.R.
23   § 404.1520(a)(4)(v). If not, the claimant is disabled. Id.
24   III.   ANAYSIS
25          Plaintiff raises one issue before the Court. Plaintiff argues the ALJ’s RFC
26   determination is unsupported by substantial evidence because the ALJ failed to properly
27   weigh the opinion evidence of Nurse Practitioner (“NP”) Janet Walters. (Pl. Br. at 10; R.
28   at 26, 715–16.) The ALJ rejected NP Walters’s medical opinion for four reasons: (1) NP


                                                  -3-
       Case 2:20-cv-01180-DJH Document 15 Filed 03/08/21 Page 4 of 9



 1   Walters is not considered an acceptable medical source; (2) NP Walters’s opinion was
 2   inconsistent with Plaintiff’s medical record and activities of daily living (“ADLs”); (3) NP
 3   Walters did not reference the objective medical evidence she used to base her opined to
 4   limitations with specificity; and (4) NP Walters’s opinion was inconsistent with the state
 5   agency medical reviewers’ determinations. (R. at 26.)
 6          While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
 7   among the sources of medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th
 8   Cir. 2008). Those who have treated a claimant are treating physicians, those who examined
 9   but did not treat the claimant are examining physicians, and those who neither examined
10   nor treated the claimant are nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830
11   (9th Cir. 1995). “As a general rule, more weight should be given to the opinion of a treating
12   source than to the opinion of doctors who did not treat the claimant.” Id. This is so because
13   treating physicians have the advantage of in-person interaction and typically a longer
14   history of treatment than a claimant’s other doctors, and their “subjective judgments . . .
15   are important, and properly play a part in their medical evaluations.” Embrey v. Bowen,
16   849 F.2d 418, 422 (9th Cir. 1988).
17          An ALJ “may only reject a treating or examining physician’s uncontradicted
18   medical opinion based on ‘clear and convincing reasons.’” Carmickle v. Comm’r of Soc.
19   Sec., 533 F.3d 1155, 1164 (9th Cir. 2008) (citing Lester, 81 F.3d at 830–31). “Where such
20   an opinion is contradicted, however, it may be rejected for specific and legitimate reasons
21   that are supported by substantial evidence in the record.” Id. An ALJ meets this standard
22   by “setting out a detailed and thorough summary of the facts and conflicting medical
23   evidence, stating his interpretation thereof, and making findings.” Magallanes v. Bowen,
24   881 F.2d 747, 751 (9th Cir. 1989).
25          When Plaintiff filed his application for Disability Insurance benefits, the regulations
26   in effect stated that only licensed physicians, licensed or certified psychologists, and certain
27   other specialists were considered “acceptable medical sources.” 20 C.F.R. § 404.1513(a).
28   Now, NPs are considered “acceptable medical sources” under 20 C.F.R. § 404.1502(a)(7),


                                                  -4-
       Case 2:20-cv-01180-DJH Document 15 Filed 03/08/21 Page 5 of 9



 1   but only for claims filed on or after March 27, 2017. Id. As such, NP Walters is not
 2   considered an “acceptable medical source” and her opinion is considered testimony from
 3   an “other source.” 20 C.F.R. § 404.1513(a). An ALJ is not held to the same standard in
 4   discounting an “other source” medical opinion. See Burkett v. Saul, 806 Fed. Appx. 509,
 5   512 (9th Cir. 2020). An ALJ may discount “other source” opinions so long as they provide
 6   a germane reason to do so. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012); Britton
 7   v. Colvin, 787 F.3d 1011, 1013 (9th Cir. 2015).
 8          On May 24, 2017, NP Walters opined that Plaintiff would need to recline or lie
 9   down during a workday more than a “typical morning break, afternoon break, or lunch
10   break.” (R. at 26, 715.) NP Walters opined that Plaintiff could walk less than one city block
11   without significant pain and needing to rest, and she opined that Plaintiff cannot sit or stand
12   for one hour. (R. at 26, 715.) NP Walters opined that Plaintiff would need to take a break
13   from work every hour so that he could stand or sit and each of those breaks would need to
14   be 15-30 minutes. (R. at 26, 715.) NP Walters opined Plaintiff could frequently lift 10
15   pounds, occasionally lift 20 pounds, and never lift 50 pounds. (R. at 26, 715.) NP Walters
16   opined Plaintiff would need to be absent from work more than four times a month because
17   of his impairments. (R. at 26, 716.)
18          One of the reasons the ALJ gave little weight to NP Walters’s opinion is because
19   she is not an acceptable medical source under the regulations. (R. at 26.) Plaintiff argues
20   the fact that NP Walters is not an acceptable medical source does not mean that her opinion
21   is automatically entitled to less weight. (Pl. Br. at 11.) Because the ALJ provided three
22   other reasons for rejecting NP Walters’s opinion, Plaintiff’s argument fails. The ALJ did
23   not simply reject NP Walters’s opinion because she is not an acceptable medical source,
24   and the ALJ did not “automatically” give less weight to NP Walters’s opinion. The ALJ
25   considered NP Walters’s opinion and provided several reasons, only one of which was the
26   fact that she is not an acceptable medical source, in rejecting her opinion. (R. at 26.)
27          Second, the ALJ stated that NP Walters’s opinion was generally inconsistent with
28   Plaintiff’s overall record and with “his ability to help care for his children and family pets,


                                                  -5-
       Case 2:20-cv-01180-DJH Document 15 Filed 03/08/21 Page 6 of 9



 1   prepare simple meals, shop in stores, count change, handle his own finances, socialize with
 2   others, play board games, get along with others, pay attention for as long as needed, follow
 3   instructions, and drive a car.” (R. at 26, 58–59, 272–74.) Plaintiff argues the ALJ did not
 4   provide a logical bridge in describing how NP Walters’s opinion was inconsistent with the
 5   overall records and Plaintiff’s ADLs. (Pl. Br. at 12; R. at 26.) Though the ALJ did not
 6   directly link each example of Plaintiff’s activities to NP Walters’s opinion, the ALJ has
 7   nonetheless cited sufficient evidence in the record and statements by Plaintiff to enable this
 8   Court to reasonably discern his path and meaningfully determine that his conclusions are
 9   indeed supported by substantial evidence. See Brown-Hunter v. Colvin, 806 F.3d 487, 492
10   (9th Cir. 2015) (reiterating that ALJs may explain their decisions with unideal clarity so
11   long as their reasoning is reasonably discernible). For example, NP Walters indicated that
12   Plaintiff’s impairments and symptoms would frequently interfere with his attention and
13   concentration which would prevent him from performing simple work related activities;
14   however, Plaintiff indicated he could pay attention for as long as he needs to and follow
15   instructions. (R. at 274, 715.) Thus, the ALJ correctly determined Plaintiff’s reported
16   activities are inconsistent with NP Walters’s opinion.
17          Plaintiff argues the ALJ failed to account for the limited manner in which Plaintiff
18   was able to accomplish the tasks described in the ALJs opinion. (Pl. Br. at 15; R. at 58–
19   59.) Plaintiff said his wife and children would help him perform household chores, he could
20   only walk down a few isles in the store, and he could only drive to the Walmart directly
21   behind his house. (Pl. Br. at 15; R. at 58–59.) Regardless, Plaintiff’s activities suggest his
22   functional limitations are greater than the limitations NP Walters opined to.
23          Third, the ALJ stated that NP Walters failed to reference the objective medical
24   evidence with sufficient specificity. (R. at 26.) Plaintiff argues the ALJ provided a faulty
25   summary of the medical evidence in the record to find that the opined limitations were
26   inconsistent, and in discussing Plaintiff’s medical record, the ALJ made errors that showed
27   he did not understand the nature of Plaintiff’s impairments. (Pl. Br. at 13.) Plaintiff
28   specifically notes that the ALJ mentioned Plaintiff was hospitalized for about eleven days


                                                 -6-
       Case 2:20-cv-01180-DJH Document 15 Filed 03/08/21 Page 7 of 9



 1   after pericardiectomy procedure, but the average length of a hospital stay is only five to
 2   seven days. (Pl. Br. at 13.) But Plaintiff does not describe how the length of his hospital
 3   stay would preclude him from engaging in work-related activities. Plaintiff also says the
 4   ALJ downplayed the severity of Plaintiff’s impairments by ignoring repeated notations for
 5   Plaintiff to elevate his legs. (Pl. Br. at 13; R. at 511, 679, 695, 781, 786, 788.) But the ALJ
 6   did note that Plaintiff was instructed to elevate his legs or affected extremities. (R. at 23–
 7   24.) The ALJ also noted that after April 2017, the record contained little to no
 8   recommendation for leg elevation. (R. at 24.) Plaintiff also argues that NP Walters noted
 9   in her opinion that the opinion was from Dr. Adam Brodsky’s office and that in addition to
10   submitting the opinion, all the accompanying records from two years of treatment were
11   included. (Pl. Br. at 15–16; R. at 26.) Plaintiff does not identify specific treatment notes
12   NP Walters used in her assessment, however. See Karpinski v. Berryhill, 757 Fed. Appx.
13   631, 632 (9th Cir. 2019) (unpublished) (“The ALJ reasonably discounted the opinion
14   because [the doctor] did not cite any objective signs, indicate which medical evidence he
15   relied upon, or detail the limiting effect of [the claimant’s] conditions.”)
16          Though the ALJ did not provide specific medical evidence in making this
17   determination in relationship to rejecting NP Walters’s opinion, the ALJ has nonetheless
18   cited sufficient evidence in the record and statements by Plaintiff to enable this Court to
19   reasonably discern his path and meaningfully determine that his conclusions are indeed
20   supported by substantial evidence. See Brown-Hunter, 806 F.3d at 492. For example, the
21   ALJ noted that in June 2016, Plaintiff’s thigh edema was mostly resolved, and his ankle
22   and scrotal edema had resolved. (R. at 23, 530.) The ALJ also explained that in September
23   2016 Plaintiff had no peripheral edema. (R. at 23–24, 641–42.) The ALJ went on to explain
24   that in October 2016, Plaintiff’s lower right extremity edema and his bilateral edema had
25   improved. (R. at 24, 692.) Then the ALJ explained that in June 2017, Plaintiff was taking
26   the medication Bumex and his edema was responding well to it, and by July and August
27   2018, Plaintiff’s provider found “no lower extremity swelling.” (R. at 24, 720, 724, 767.)
28   Additionally, the ALJ noted that none of Plaintiff’s providers found that he required a


                                                  -7-
       Case 2:20-cv-01180-DJH Document 15 Filed 03/08/21 Page 8 of 9



 1   medically necessary assistive device to walk or stand, though Plaintiff did wear
 2   compressive clothing. (R. 24, 511, 679, 695, 778, 781, 786, 788.) The ALJ also found it
 3   was significant that Plaintiff’s providers found he was in no acute distress despite his
 4   symptoms. (R. at 24, 393, 397, 400, 405, 411, 421, 426, 433, 449, 456, 459, 463, 469, 472,
 5   481, 626, 630, 634, 637, 658, 664, 669, 678, 694, 699, 704, 708, 746, 752, 757, 763, 769,
 6   775, 780, 785.) Additionally, the ALJ further considered that Plaintiff reported
 7   improvement with various treatments and medication. (R. at 23–24.)
 8          Finally, the ALJ found NP Walters’s opinion was inconsistent with state agency
 9   consultants Dr. Brent Packer’s and Dr. Alicia Blando’s opinions and with the medical
10   treatment notes from June 2017, which indicate that Plaintiff’s bilateral lower edema was
11   “much improved.” (R. at 26, 767, 771.) Plaintiff argues the ALJ’s finding that NP Walters’s
12   opinion contradicted the state agency consultants opinions was in direct contrast to the
13   regulations, which state that generally, more weight should be given to a medical source
14   opinion who examined the claimant than to the medical opinion of a medical source who
15   has not examined the claimant. 20 C.F.R. § 404.1527(c)(1). (Pl. Br. at 16.) As Defendant
16   properly points out, this regulation applies to medical opinions, which NP Walters did not
17   provide because she is considered an “other source.” (Def. Br. at 16.) Plaintiff’s argument
18   therefore fails.
19          The Court finds that the ALJ provided several germane reasons for rejecting NP
20   Walters’s opinion. Because substantial evidence supports the ALJ’s finding that Plaintiff’s
21   ADLs, the medical evidence, and the state agency consultants’ opinions all contradict NP
22   Walters’s opinion of Plaintiff’s impairments, the Court affirms.
23   IV.    CONCLUSION
24          Substantial evidence supports the ALJ’s nondisability determination. The ALJ
25   provided sufficient reasons supported by substantial evidence for assigning minimal weight
26   to NP Walters’s opinion.
27          IT IS THEREFORE ORDERED affirming the June 5, 2019 decision of the
28   Administrative Law Judge (R. at 19–29), as upheld by the Appeals Council on April 10,


                                                -8-
       Case 2:20-cv-01180-DJH Document 15 Filed 03/08/21 Page 9 of 9



 1   2020 (Id. at 1–3).
 2          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
 3   consistent with this Order and close this case.
 4          Dated this 8th day of March, 2021.
 5
 6
 7                                                Honorable Diane J. Humetewa
 8                                                United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -9-
